Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-11, and 13-17 are rejected under 35 U.S.C. 102[a][1] as being anticipated by Chung et al. (US 20130096453 A1)


	In regards to claim 1, Chung teaches, A method comprising: 
receiving an input from a brain-machine interface, wherein the input is indicative of one or more command instructions; (See abstract, A brain-computer interface device and method for controlling the motion of an object is provided…paragraph 51, the interface device 113 may measure the EEG signals from the subject. Also see fig. 2, 6-10, receiving brain wave signals)
determining, based on the input, at least one vector object arranged at specific coordinates within a scene layout; and (See paragraphs 51-52, the interface device 113 may measure the EEG signals from the subject, perform preprocessing such as digital conversion, noise removal, etc. on the EEG signals, extract predetermined feature vectors, extract the object motion information that the subject wants to control by applying an artificial intelligence method such as regression, artificial neural network, etc. using the feature vectors, and convert the EEG signals into the converted brain wave information including the object motion information…when the object is an artificial arm 151, 351 or 451, the object motion information may include all motion information such as vector information from the current location of the artificial arm to a destination location, movement speed information of the artificial arm, etc….paragraphs 54-55, 70-73, object’s specific coordinates. Also see fig. 2, 6-10, correcting object control information based on target information and displaying scene based on captured image from camera (see at least par. 105, 107)) 
providing a rendered scene based on the scene layout. (See fig. 2, 6, 10, and associated paragraphs, rendered scene and displaying final scene after user’s control of the object/target. Also see figs. 7-9, and associated paragraphs, output final object control information)

In regards to claim 2, Chung teaches the method of claim 1, wherein the brain-machine interface comprises at least one of: a visual neuroprosthetic, an audio neuroprosthetic, or a motor neuroprosthetic. (See paragraph 19, In the brain-computer interface device, …, a control means of an audio or, video reproducing device, a wheelchair, and a vehicle…paragraphs 39-48, motion based on brain wave signal) 


In regards to claim 4, Chung teaches the method of claim 1, wherein the at least one vector object is provided as a plurality of polygons.  (See figs. 2, reference number 235, fig. 6, 10, paragraphs 108, 110, information on the location and shape of the objects identified from the received image… The image recognition unit 335 may obtain the shape of an object present in the image. Also see paragraph 141) 

In regards to claim 5, Chung teaches the method of claim 1, further comprising: categorizing each of the one or more command instructions into at least one of: an object command instruction, a language command instruction, or an environmental command instruction; and (Claim mentions “one or more” command instructions as well as at least “one” of:…instructions. See paragraph 48, The converted brain wave information represents information obtained by extracting information, which includes motion information of an object (i.e., object motion information) that the subject wants to control, from the brain wave signals of the subject such as EEG, MEG, and ECoG signals and by including the object motion information of the extracted object.)
storing each categorized command instruction into at least one corresponding database, wherein the corresponding database comprises at least one of an object database, a linguistic database, or an environmental database. (terms “object”, “linguistic”, and “environmental” are merely non-functional descriptive materials that describes the “database”. Other than a database having distinctive name, such terms do not further impose meaningful and functional limit. Therefore, the terms carry no patentable weight, and any database would read on these limitations. 

In regards to claim 6, Chung teaches the method of claim 5, wherein determining the scene layout comprises: determining, for each object command instruction, at least one object and at least one corresponding object location. (See paragraphs 54-55, 70-73, object’s specific coordinates. Also see figs 7-9, extracting object control information)

In regards to claim 7, Chung teaches the method of claim 5, wherein determining the scene layout comprises: determining, for each environmental command instruction, at least one environmental element and at least one corresponding environmental element location. (In rejecting claim 5, which required only one selection of “an object command instruction, a language command instruction, or an environmental command instruction”, Examiner relied on object command instruction. Since claim recites “environmental command”, and given that current claim is a method claim, the claim limitation is automatically met.)


In regards to claim 10, Chung teaches the method of claim 1, further comprising providing an output, wherein the output comprises a format that is compatible with at least one of: an audio output unit, a haptic output unit, a smell output unit, a taste output unit, or a graphical output unit. (See figs. 7-9, output final object control information. Also see figs. 2, 6, and 10, graphical output)


In regards to claim 11, Chung teaches the method of claim 10, wherein the graphical output unit comprises a graphics engine or a communication link to an output target. (See figs. 2, 6, and 10, graphical output, and display inherently includes graphics engine in order to render pixels. Also see paragraphs 19, 28, 47, 101, 107, 116, 123, display information)


In regards to claim 13, Chung teaches the method of claim 1, wherein the method is performed in near real-time, wherein near real-time comprises at least one of determining the one or more command instructions at least once every 50 milliseconds or determining the scene layout at least once every 50 milliseconds. (See paragraph 85, The received brain wave signals or the brain wave signals from which noise signals are removed may be transmitted to the signal processing unit of the brain wave signal conversion unit, and the signal processing unit extracts the features of a signal useful to recognize the subject's intention. The signal processing unit may perform epoching for dividing the brain wave signals into specific regions to be processed, normalization for reducing the difference in brain wave signals between humans and the difference in brain wave signals in a human, and down sampling for preventing overfitting. The epoching is for real-time data processing and may be used in units of several tens of milliseconds to seconds, and the down sampling may be performed at suitable intervals of about 20 ms, but the intervals may vary from several to several tens of ms depending on the subject or conditions. According to circumstances, the signal processing unit may perform a Fourier transform or a signal processing for obtaining an envelope.)


In regards to claim 14, Chung teaches the method of claim 1, wherein one or more steps of the method are carried out by an intelligent agent or artificial intelligence construct that utilizes machine learning. (See paragraphs 51, 103, and 115 applying an artificial intelligence method such as regression, artificial neural network, etc. using the feature vectors, and convert the EEG signals into the converted brain wave information including the object motion information. Also see paragraph 110, The image recognition unit 335 may obtain the shape of an object present in the image in combination with methods such as thresholding for dividing the received image into two regions based on thresholds, Harris corner detection, difference image or color filtering and may identify the location of the object present in the image by applying an image processing technique of clustering the objects using unsupervised learning such as K-means algorithm.)

Claim 15 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 16 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 17 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20130096453 A1) in view of Ishiwata et al. (US 20170003752 A1)


In regards to claim 3, Chung teaches the method of claim 1.
Chung does not specifically teach, wherein the at least one vector object is provided as at least a portion of a point cloud.
However, Ishiwata further teaches, wherein the at least one vector object is provided as at least a portion of a point cloud.(See abstract, a point cloud generation unit configured to generate a point cloud from a range image representing a range equivalent to a distance from a display screen to an object; and a position determination unit configured to perform a principal component analysis on the generated point cloud, to detect a vector corresponding to an object relating to position specification based on an analysis result obtained by the analysis, and to determine a specified position, the specified position being specified on the display screen.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Chung to further comprise method taught by Ishiwata because there is an advantage that a vector corresponding to an object relating to position specification can be detected stably (paragraph 64). Also paragraphs 69-71 of Ishiwata mention further advantages.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20130096453 A1) in view of Green et al. (US 20130120418 A1)


In regards to claim 8, Chung teaches the method of claim 1.
Chung teaches the rendered scene based on the determined scene layout (see above) however does not specifically teach, wherein providing a rendered scene comprises rendering, using a dedicated graphics processor, the rendered scene … wherein the dedicated graphics processor comprises a graphics processing unit (GPU). 
Green further teaches, wherein providing a rendered scene comprises rendering, using a dedicated graphics processor, the rendered scene … wherein the dedicated graphics processor comprises a graphics processing unit (GPU). (See abstract, paragraph 6, Computer systems often include a number of native applications that require complex three-dimensional (3D) scenes to be rendered, such as computer games and computer-aided design (CAD) systems, To render 3D graphics, these native applications may use graphics application programming interfaces (APIs) that direct calculations related to graphics rendering to dedicated graphics processing units (GPUs).)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Chung to further comprise method taught by Green because additional computational power provided by these GPUs can greatly improve graphics quality and throughput.


Claims 9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20130096453 A1) in view of Hickman et al. (US Patent No. 9183672 B1)


In regards to claim 9, Chung teaches the method of claim 1, further comprising providing an output in an HTML-compatible format. 
Chung does not specifically teach, further comprising providing an output in an HTML-compatible format.
However, Hickman further teaches, further comprising providing an output in an HTML-compatible format.35 (See fig. 3, step 306-310, and col. 8, lines 21-35, In some examples, the webpage may be loaded on a web browser of a desktop computer, laptop computer, tablet computer, mobile device, television, or other type of computing device.  Markup language defining the webpage such as HTML or HTML5 may include a portion of code associated with a 3D image viewer to be embedded within the webpage.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify method of Chung to further comprise method taught by Hickman because by providing rendering of scene layout through web browser using HTML, storage space can be preserved on client’s device. Usage of HTML compared to native is that HTML is much more cost effective, flexible in nature, and easy to develop. 

Claim 19 is similar in scope to claims 1, 5, 7, and 9, therefore, it is rejected under similar rationale as set forth above.


Claim 20 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.


Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20130096453 A1) in view of Clatworthy et al. (US Publication No. 2007/0146360 A1)

In regards to claim 12, Chung teaches the method of claim 10.
Chung does not specifically teach, wherein the graphical output unit comprises a virtual reality display or an augmented reality display. 
Clatworthy further teaches, wherein the graphical output unit comprises a virtual reality display or an augmented reality display. (See figs. 14-16B and 9-10, which are virtual reality displays rendered by the computing device, and not an actual real life image display. The representation in the cited figures itself depicts that output comprises a format that is compatible. Also see paragraph 44, The series of rendered frames can be displayed on the output device 115, saved to a file in memory 120, printed to output device 115, exported to other formats (streaming video, Quick Time Movie or AVI file), and/or exported to other devices such as another program or computer (e.g., for editing).
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify method of Chung to further comprise method taught by Clatworthy because virtual/augmented reality provides more realistic experience for the users viewing the content/scene, thus enhancing user experience as well.

Claim 18 is similar in scope to claim 12, therefore, it is rejected under similar rationale as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177